United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 11, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-31143
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JEFFREY RAY STOVALL,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                       USDC No. 2:04-CV-760
                    USDC No. 2:00-CR-20049-10
                       --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Jeffrey Ray Stovall, a federal prisoner (# 10665-035),

appeals from the district court’s denial of his 28 U.S.C. § 2255

motion to vacate his sentence.   Stovall is serving a 168-month

prison term for his 2001 guilty-plea conviction of distribution

of cocaine base, in violation of 21 U.S.C. § 841(a)(1).       The

district court granted Stovall a certificate of appealability

(COA) on the issue whether Stovall’s sentence violated his Sixth

Amendment rights under Blakely v. Washington, 542 U.S. 296


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-31143
                                 -2-

(2004).   Stovall has not sought to expand the COA beyond this

issue.

     Stovall now seeks relief on the basis of United States v.

Booker, 543 U.S. 220 (2005).    Booker, however, does not apply

retroactively to cases on initial collateral review.    United

States v. Gentry, 432 F.3d 600, 605-06 (5th Cir. 2005).

Accordingly, the district court’s order denying § 2255 relief is

AFFIRMED.

     Stovall’s motion to supplement his reply brief to argue that

Booker applies retroactively on collateral review is DENIED.

See FED. R. APP. P. 28(j); 5TH CIR. R. 28.4.